DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the closed positions" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
The claim previously recites a restriction position, which is broader than a closed position, as such the claim fails to provide antecedent basis for the closed position.
Claims 2-6 and 8-14 are rejected due to their dependence upon claim 1.
Claim 15 recites the limitation "the closed position" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the closed position" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,754,855 to Kuwana et al.
Re-claim 1, Kuwana et al. disclose a valve for a shock absorber, the valve comprises a housing 19 in a first chamber of the shock absorber, the housing 19 is provided with a portion (the axial extension) forming a piston holder that extends along a central longitudinal axis of the first chamber, a piston 14 is provided on the piston holder and separates the inner volume of the first chamber into a second chamber (i.e. lower chamber) and a third chamber (i.e. upper chamber), the piston comprises a primary fluid 17/18 channel fluidly connecting the second and third chambers to allow for a primary fluid flow between the second and third chambers, the piston holder comprises a secondary fluid channel (the central bore formed in the piston holder) fluidly connecting the second and third chambers to provide for a secondary fluid flow between the second and third chambers through the secondary fluid channel, the valve further comprises a spool 16 provided with an inner fluid channel with a fluid inlet (lower open end) and a fluid outlet 16a, the fluid inlet is provided through the end of the spool (see figure 1), the spool is movable between an open position in which the spool allows secondary fluid flow through the secondary fluid channel and a restricting position in which the spool at least partly restricts secondary fluid flow through the secondary fluid channel (rotation of the spool aligns outlet 16a with outlets having various diameters A/B/C, thus restricting fluid flow, see figures 7a-7c), the valve further comprises an electrically controlled actuator 30 that moves the spool between its open and restricting positions, the spool is guided in a corresponding portion of the secondary fluid channel of the piston holder for movement back and forth between the open and the closed positions (rotation is interpreted as a back and forth motion), the piston holder is provided with one or more radial ports (see figure 1, note the radial ports adjacent flow passage 17) providing fluid inlets into the secondary fluid channel from the second chamber, the spool is configured to throttle the secondary fluid flow at the fluid inlets of the piston holder by gradually blocking the fluid inlets of the secondary fluid channel with an outer surface of the spool upon movement of the spool from the open position towards the restricting position (upon rotation of the spool, the ports of the spool that align with the radial ports of the piston holder will become misaligned and thus restrict fluid flow), and gradually unblocking the fluid inlets of the secondary fluid channel upon movement of the spool from the restricting position towards the open position.
Re-claim 2, the one or more radial ports are provided at an end portion of the piston holder (see figure 1) and the spool 16 is configured such that the secondary fluid flow is routed through the inner fluid channel of the spool in use.
Re-claim 3, the end of the piston holder is closed.  The piston holder is provided with a valve system at its end that will close off the piston holder, the phrase “closed” is not interpreted as sealed, but merely a feature providing closure, or restriction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al. in view of US 8,950,559 to de Kock.
Kuwana et al. fail to teach the motor 30 being a stepper motor.
de Kock teaches an actuator for a shock absorber valve having the form of a rotating stepper motor, see column 3 lines 21-26.  This type of actuating unit is commonly used in the art, the choice of which is left to the artisan.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the actuator of Kuwana et al. with a stepper motor as suggested by de Kock, as this would have provided rotating motion for the spool valve as intended by Kuwana et al.


Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious a pressure compensation chamber as recited in claims 8, 11, 15 and 16.  The prior art fails to anticipate or render obvious a plug structure as recited in claim 4.
Claims 4-6, 8, 9, and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schneider teaches a piston holder having radial inlet ports.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 10, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657